FEDERATED U.S. GOVERNMENT SECURITIES FUND: 2-5 YEARS 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 March 31, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED U.S. GOVERNMENT SECURITIES FUND: 2-5 YEARS (the “Fund”) Institutional Shares Institutional Service Shares Class R Shares 1933 Act File No. 2-75769 1940 Act File No. 811-3387 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Fund hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated March 31, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Fund.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 45 on March 29, 2011. If you have any questions regarding this certification, please contact me at (412) 288-8260. Very truly yours, /s/ Gail C. Jones Gail C. Jones Assistant Secretary
